—Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered June 1, 1993, convicting defendant, after a jury trial, of sexual abuse in the first degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
Defendant failed to preserve his claim that testimony about an incident in which he was discovered, draped only in a towel, in the presence of the child victim constituted improper "uncharged crime” evidence, and we decline to review it in *2the interest of justice, particularly since defendant made affirmative use of this testimony (People v Littlejohn, 72 AD2d 515). Were we to review this claim, we would find it without merit, because mere speculation that a jury might discern something sinister about a defendant’s behavior does not render that behavior an "uncharged crime” (People v Bowls, 185 AD2d 116), and because the challenged evidence was relevant in that it was interwoven with People v Vails (43 NY2d 364, 368), and completed the narrative of People v Gines (36 NY2d 932), the circumstances that triggered the child victim’s outcry. Concur—Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.